UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 Commission file number 0-6428 Robertson Global Health Solutions Corporation (Exact name of registrant as specified in its charter) Nevada 88-0105586 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4215 Fashion Square Blvd., Suite 3 Saginaw, Michigan 48603 (Address of principal executive offices) (Zip Code) (989) 799-8720 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer []Accelerated filer []Non-accelerated filer[]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of the voting common stock held by nonaffiliates of the registrant as of March 31, 2011 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $18,244,548 based on the closing price of the shares as reported by the OTC Electronic Bulletin Board system. As of December 27, 2011 there were 12,352,187 shares of Robertson Global Health Solutions Corporation Common Stock, par value $.001, outstanding. TABLE OF CONTENTS Page PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 14 ITEM 1B. Unresolved Staff Comments 19 ITEM 2. Properties 20 ITEM 3. Legal Proceedings 20 ITEM 4. (Removed and Reserved) 20 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 8. Financial Statements and Supplementary Data 27 ITEM 9. Changes In and Disagreement With Accountants on Accounting and Financial Disclosure 27 ITEM 9A Controls and Procedures 27 ITEM 9B. Other Information 28 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 28 ITEM 11. Executive Compensation 30 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 ITEM 13. Certain Relationships and Related Transactions and Director Independence 34 ITEM 14. Principal Accounting Fees and Services 35 PART IV ITEM 15. Exhibits and Financial Statement Schedules 35 Financial Statements F-1 Signatures Forward Looking Statements Certain statements in this report may constitute “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995. The terms “may,” “should,” “could,” “anticipate,” “believe,” “continues,” “estimate,” “expect,” “intend,” “objective,” “plan,” “potential,” “project” and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties, and assumptions that are difficult to predict. These statements are based on management’s current expectations, intentions, or beliefs and are subject to a number of factors, assumptions, and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Factors that could cause or contribute to such differences or that might otherwise impact the business include the risk factors set forth in Item 1A of this Form 10-K. We undertake no obligation to update any such factor or to publicly announce the results of any revisions to any forward looking statements contained herein whether as a result of new information, future events, or otherwise. i PART I ITEM 1. BUSINESS Overview Robertson Global Health Solutions Corporation, together with its wholly-owned subsidiearies (collectively, “we”, “us”, “our”, “RGHS” or the “Company”) delivers a global healthcare solution using mobile technology, personal computers and the web to interface with RHealth Advisor™. RHealth Advisor powers a suite of health modules including NxOpinion™ a comprehensive predictive diagnostic application that uses a proprietary, award winning artificial intelligence “engine” to mimic skilled clinical reasoning. We create triage and screening for care, provide support for the management of chronic diseases, provide health tips, provide data collection tools to collect health information via surveys, wellness and prevention services, and automatically populate electronic health records. Our “backend” logic can be configured for users including consumers, nurses, physicians or other health care providers and our software tools are customized for country and region specific disorders and diseases. RHealth Advisor is designed for worldwide use with cloud computing enabling mobile phones to help deliver remote rural healthcare but also capable of interfacing with the most sophisticated hospital systems and national health programs. We believe that RHealth Advisor software is the only global medical technology solution that provides evidence-based medical advice to save lives and expand the reach of care while reducing costs through faster, more accurate and effective diagnosis, treatment, adherence and monitoring. The medical knowledge intelligence and management system, use of advanced mathematical and statistical bases and the business process for our core software platform was invented by our founder and CEO, Dr.Joel C. Robertson (“Dr.Robertson”), commencing in 2002. RHealth Advisor has been developed over a nine-year span of intensive research and input from physicians, allied health professionals and medical informatics specialists. Our NxOpinion module employs an artificial intelligence driven medical diagnostic function to determine the most possible and probable diagnosis along with the unique ability to create questions for the end user in real-time based upon previous history and as new facts and medical data are entered. We display the latest treatment options given presenting symptoms based on patient facts, health history, user skill level, geographical location, resources available and other available data. Other proprietary software modules include health records, health tips, reference guide and diagnostic pre-screening that determines the probability of what condition may be afflicting a patient. We have the ability to deliver an accurate diagnosis, and an actionable response allowing optimized patient adherence, early detection of treatment failure, referral to the appropriate level of care, pre-crisis intervention and real-time access to health information. Our innovative design and flexibility allows for rapid customization for a broad range of mobile and other interface hardware, varied users and tailoring for different countries, regions and languages. We believe studies in the United States, India and the Dominican Republic have verified the diagnostic accuracy of our solution compared with trained physicians and documented that physicians also improve their diagnostic accuracy using our solution. In our management’s view, RHealth Advisor is ready for worldwide commercialization and we are now scaling and customizing our software for targeted large volume applications. Our strategy in developing and emerging countries, in conjunction with existing and planned strategic and collaboration partners, is to work with governments, non-governmental organizations and health industry leaders to provide a solution that will decrease costs, expand the reach of health professionals, and improve the efficiency and effectiveness of overburdened rural clinics and hospitals. We are affiliated with Robertson Research Institute (RRI), a 501(c)(3) public charity, through common management and historical technology collaboration. This affiliation allows us to pursue a range of partnerships combining government, charity and for-profit entities in developing and emerging areas of the world, with some of our efforts being charitable. In developing countries and in rural health, our solution has been utilized by Johnson & Johnson Company, Intel Corporation, Microsoft, NetHope, and CARE in pilot applications as part of an architecture intended to standardize a healthcare infrastructure for government, pharmaceutical companies, and humanitarian programs. In this arena we have worked with, and continue to work with, the Bill and Melinda Gates Foundation and the World Health Organization among others. These organizations have together and individually promoted rural health in developing countries. We are working in collaboration with these global organizations to develop a standard platform to utilize RHealth Advisor as the medical knowledge solution for worldwide rural health. Since our founding, we have benefitted from collaboration with Microsoft, employing their technology and contract services and benefiting from contributed technical support to develop and improve our core software technology. As a result, we have achieved platform independence, scalability and seamless interface with existing healthcare databases, Personal Health Record (“PHR”) systems, Health Information Systems (“HIS”) and other software. 1 We intend to collaborate with major healthcare and technology leaders on strategic initiatives to pursue revenue opportunities worldwide. We are organized to generate revenue by licensing our software platform and modules generally through collaborative efforts with other organizations. License and revenue agreements with collaboration partners and affiliated companies have not yet generated significant revenue for us, but provide the foundation for RHealth Advisor’s commercialization. We expect future license fees to be (a) subscription based or transaction based to vary depending on the RHealth Advisor applications used and the market profile of each prospective customer and/or (b) result from advertising and sponsorships. Implementation may include a setup fee with respect to the applications and potential integration needs of customers. Merger On May28, 2010, RGHS (formerly ASI Technology Corporation (“ASI”)) completed the acquisition of NxOpinion, LLC (“NxOpinion”), previously a privately-owned health care technology licensing company headquartered in Saginaw, Michigan (the “Merger”) pursuant to the terms of an Agreement and Plan of Recapitalization dated May28, 2010 (the “Recapitalization Agreement”). As a result of the Merger, the business of NxOpinion, is now owned by Robertson Health Services, Inc. (“RHS”), our wholly-owned subsidiary.The Merger is more fully discussed in Note 2 to the financial statements included herein. The Healthcare Information Systems Industry The healthcare industry, like other United States industries, has been impacted by the global economic downturn. Consequently, we believe our prospective collaboration and strategic partners and other prospective customers remain cautious with their capital investments and are focused on ensuring that any significant spending has a demonstrable return on investment, provides clear improvements to patient care and safety or addresses developing government or industry regulations and standards. We believe that our software products are well positioned to address these areas in the United States and worldwide. The Obama Administration is emphasizing global health in its diplomacy and development work around the world. Through the Global Health Initiative (“GHI”), the U.S. government is pursuing a comprehensive whole-of-government approach to global health. The GHI promotes a new business model to deliver its dual objectives of achieving significant health improvements and creating an effective, efficient and country-led platform for the sustainable delivery of essential health care and public health programs. Similarly many international organizations including the World Health Organization (“WHO”) and private foundations are working to address the need for trained healthcare workers in under-resourced areas. They are working to support new tools, such as ours, embracing the ability of technology to meet the burgeoning need for quality healthcare. Innovative technology utilizing RHealth Advisor supports efforts to meet several of the UN Millennium Development Goals such as improving maternal/child health, combating HIV/AIDs and supporting other national health programs. We see significant worldwide opportunities for our software solutions and have positioned our solutions for the worldwide health information market. Of importance in the U.S., the American Recovery and Reinvestment Act (“ARRA”) became effective in 2009. This Act includes more than $38 billion of incentives to help healthcare organizations modernize operations through the acquisition and use of information technology solutions like RHealth Advisor. A part of ARRA designated the Health Information Technology for Economic and Clinical Health Act (“HITECH”) provides for roughly $2 billion in ‘jump start’ funding that the Department of Health and Human Services is to distribute over a two-year time frame beginning in 2011. ARRA also includes approximately $17 billion in Medicare and Medicaid incentives targeting the ‘meaningful use’ of health record systems, systems interoperability, and the submission of data related to quality improvement initiatives. The government spending is intended to reduce inefficiencies and improve patient care through the use of technologies. ARRA, and specifically HITECH, increases the pressure on hospitals and care providing institutions to adopt technology. HITECH provides funding for facilities to launch improvement projects associated with the ‘meaningful use’ of key information technologies. Qualifying hospitals can receive payments over a period of approximately four or five years beginning in 2011 based on their use of certified health information technology systems. HITECH also provides financial penalties to hospitals by reducing Medicare reimbursement payments for hospitals that do not comply with certain “meaningful use” requirements by 2015. 2 We are primarily targeting collaborations, alliances and customers that could benefit from the increased government spending rather than applying for direct government resources. While there is no assurance these acts and regulations will continue as planned, we believe there is significant momentum driving technology innovation across a broad spectrum of healthcare. Competition in the market for information and patient care systems is intense, and increased government spending may entice more companies to enter the marketplace. Our Technology Development and Description Our founder, Dr. Joel Robertson, recognized that the lack of global resources and funding limitations would require innovative technology to provide a global medical solution to improve diagnostics and treatment to save lives and reduce costs. We are dedicated to improving global healthcare through intelligent, cost-effective innovative technology. RHealth Advisor leverages two distinct technology components in a seamless multi-platform approach for healthcare triage, diagnosis, treatment and education. These two “platform enabling” components are our NxOpinion Inference Engine (“NxOpinion”) and our Medical Knowledge Management System (“NxKM”), which together power RHealth Advisor. The NxOpinion engine powering our solution employs multi-phasic engines - a proprietary architecture that uses powerful predictive, probability and inquiry modules to create a diagnostic system. Our engine architecture has been honored by Microsoft as a breakthrough in software artificial intelligence. Operating on Microsoft’s agile .NET software development framework, NxOpinion is programmed to correlate the different pieces of available medical evidence entered in the system, compare them to disease profiles stored in NxKM and use the weightings assigned to each piece of information to generate a differential diagnosis - a list of potential disease candidates. Both NxOpinion and NxKM were developed over a nine-year span of intensive research and input from physicians, allied health professionals and medical informatics specialists. We correlate NxKM with different pieces of available medical evidence to generate a probability weighted and relevant diagnosis that is kept up-to-date. Studies in the United States, India and the Dominican Republic, which are described in more detail below, have verified the diagnostic accuracy of our solution compared with trained physicians and have also documented that physicians improved their diagnostic accuracy using our solution. RHealth Advisor is a clinical decision support system that runs statistical inference in near real-time to produce a differential diagnosis along with suggestions of possible related clinical findings and treatment options. RHealth Advisor includes: · Guided diagnostics, pre-screening, treatment options, and referrals. · An integrated Personal Health Record (“PHR”) capability combined with an interactive medical reference tool. · A module for managing and tracking disease occurrence and public health initiatives in both developed and emerging countries. · A chronic disease management module that provides push-based medicine including Short Message Service (SMS) alerts, follow-up and appointment notifications, as well as personalized health tips. · A patient treatment adherence module with personalized health tips. We believe that RHealth Advisor is easily and rapidly adaptable for regional differences in languages, diseases, language, medical terminology and available treatment options. Our software accommodates multiple input and data collection systems including voice, mobile interfaces, SMS, PC and mobile along with data integration from existing systems. Our software flexibility allows for easy integration with software built by others including point of care, case management and electronic health record (“EHR") systems.Our solution is flexible, allowing use of our PHR system or others such as Microsoft’s HealthVault, hospital electronic medical records (“EMR”s) or EHRs or an open Medical Record System (“MRS”). 3 Data generated by our systems is portable; accessible anywhere there is a cell signal or access to a satellite or Internet connection. Privacy is a priority with individual privacy password- or bio-security- protected. National records can be maintained at a local level. Stage of Product Development Our core applications (described below) are developed and operational. Less robust versions have been operational for more than a year. During the last twenty-four months we enhanced our applications and expanded our knowledge database to include new diseases and medical information. The new easy-to-use RHealth Advisor Mobile Web application, available on a variety of mobile phones, provides the most convenient and innovative access to evidence-based health advice available on the market today.RHealth Advisor Mobile Web takes advantage of the advanced web browser capabilities of smart phone platforms such as iPhone, Android, Blackberry, and Windows Phone 7, while at the same time remaining accessible to lower-end feature phones with less capable browsers and small form factors. While we continue to add to our medical knowledge database, adapt our technology to operate with additional mobile platforms, expand our ability to interface and communicate with other devices and systems, add languages and regional disease information and scale our software to work with large user populations, we are actively marketing our software to collaboration partners and customers and are working on various development, partner and pilot projects in various regions of the world. While our projects have not generated significant revenue to date, we expect revenue in fiscal 2012 from existing and new relationships. Awards, Testimonials and Research We were nominated by Microsoft for the 2004 Computerworld Honors 21st Century Achievement Award, and our technology was honored for its impact on the information technology revolution as it relates to world medicine.In the awards ceremony, the Robertson companies were described as: “…an organization dedicated to healthcare…So much healthcare information is locked up in so many different places in silos and they said, ‘Look, we’re going to build a solution that really helps docs do a better job of diagnosing and solving patient problems’.” Steve Ballmer, CEO Microsoft We have been invited and appeared at a number of technology and healthcare forums and conferences and received many accolades for our technology. The following Microsoft quotes are illustrative: RHealth Advisor is the “leader in taking data about health and creating very rich, interactive dynamic diagnostic and tracking tools for health scenarios”. Amit Mital, Corporate VP Microsoft Startup Business Group mHealth Summit 2009, Washington DC “NxOpinion (the engine powering the RHealth Advisor application) is one of the most significant, accurate, responsive and intuitive diagnostic programs I’ve seen. I believe there are many applications for its use in emerging markets as well as possibilities for integration with some of our consumer and other offerings under development at HSG (Health Solutions Group).” Dr. Bill Crounse Worldwide Director of Health for Microsoft Corporation. Our software solutions are targeted for worldwide application and we have invested substantial resources and efforts to develop markets in India, Africa, the Middle East and other regions of the world. Illustrative comments from partners include: “NxOpinion is going to change the entire health care system in rural India.” Dr. M.U.R. Naidu, Dean of the School of Medicine Nizam’s Institute of Medical Sciences Hyderabad, India “(Dr. Robertson’s) institute has assembled what I believe to be the best medical diagnosis software for developing countries.” Dr. David Heckerman, Director of Research Microsoft Corporation 4 We believe our attendance at conferences and the recognition from collaboration and strategic partners helps position our product offerings for adoption by large governments and other organizations worldwide. We have subjected our solutions to scientific study to validate the results and benefits we provide to global health delivery.Summaries of such research includes: · A study in India in 2009 showed that health extension workers using RHealth Advisor were more accurate than those using their standard paper method. With the RHealth Advisor software their diagnosis matched a physician diagnosis 82.54% of the time, but when they used their standard paper method of diagnosing, they only matched the physician diagnosis 54.58% of the time. To our knowledge this is the first time a tool like ours has been able to verify that it can improve diagnostic accuracy of a health extender. · In a 2010 side by side comparison study using the same disease, RHealth Advisor, configured as a mobile solution using the NxOpinion platform on a mid-level phone, outperformed WebMD using a smartphone, by diagnosing more accurately and with fewer “clicks”. · A study with Nizam’s Institute of Medical Sciences reported in 2009 that Multi-Purpose Health Assistants (“MPHAs”) in India collected 57% more findings per case and 2,000% more history items per case when using NxOpinion versus the normal paper method. · A health extension worker assessment study (supported by Bill & Melinda Gates Foundation) showed health workers and Accredited Social Health Activists (“ASHAs”) are well suited to use RHealth Advisor. Technology Ownership/Licensing NxOpinion and NxKM (our "Database Engines") were developed by Dr. Robertson and entities owned or controlled by him prior to the formation and existence of Robertson Health Services, Inc. (“RHS”) (formerly NxOpinion, LLC). In 2005, Dr. Robertson assigned the Database Engines and other intellectual property to an intellectual property holding company called Vanahab, LLC ("Vanahab"). Vanahab is owned by Dr. Robertson and his wife Vickie Robertson. RHS was formed on April 7, 2005 to create data populations for use with the Database Engines and to further develop and commercialize the RHealth Advisor solution. RHS held a license to use RHealth Advisor from Vanahab. The license agreement provided that Vanahab would own all improvements to the Database Engines. Since 2005, RHS’s major contribution to RHealth Advisor has been the gathering and creation of data sets for use with the Database Engines. All data gathered by RHS for use with RHealth Advisor is owned by RHS, subject to any limitations contained in the license and/or service agreement with the client that commissioned the gathering of the data. Certain components of the Database Engines, related primarily to the proprietary multiple engine architecture, were funded by the Robertson Research Institute ("RRI"), a Colorado nonprofit corporation, and a public charity as defined in section 501(c)(3) of the Internal Revenue Code. RRI had a license agreement with Vanahab for use of the technology. Dr. Robertson and his family members Vickie Robertson, Nicole Decker, Marcus Decker, Heidi Robertson and Brooke Roff are trustees of RRI, among other unrelated persons. In May 2010, RHS amended and restated the terms of its license agreement for the Database Engines from Vanahab. RRI has also agreed to amend its license agreement with Vanahab to curtail its rights in relation to those of RHS. All technology related to the RHealth Advisor was transferred from Vanahab to Vanahab Health Diagnostics, LLC ("Vanahab Health Diagnostics"), a Nevada limited liability company that is wholly-owned by Vanahab. RHS entered into an Amended and Restated License Agreement with Vanahab Health Diagnostics dated May 8, 2010 (the "Amended License Agreement"). The Amended License Agreement includes multiple license grants that allow for use of the Database Engines, limited sublicensing of the Database Engines, and the ability to modify and improve the Database Engines. Each license grant is perpetual and royalty-free; however, in exchange for the overall Amended License Agreement, RHS pays an annual royalty of $10,000 (due in quarterly installments). It is expected that RHS will pay the annual royalty primarily or exclusively "in-kind" by the provision of certain services to Vanahab Health Diagnostics. 5 The license grants in the Amended License Agreement are nonexclusive, but RHS has certain rights to prevent the technology from being licensed to other parties. Specifically, RHS must consent in writing to any additional license grants by Vanahab of the technology to any parties other than RRI. RRI and RHS each have the right to sublicense the technology to customers. Potential customers and projects are divided among RRI and RHS as follows: RHS has the priority right to sublicense the technology to potential clients over RRI unless 1) the customer dictates that the license must run through RRI due to its non-profit status and the customer is a nonprofit institution, company, foundation, association or other charitable entity requesting a project having a geographic scope substantially within (a) a UN Millennium Development Goal Country, or (b) any country wherein the majority of its medical funding is provided by international sources, or 2) RRI and RHS mutually agree, taking into consideration applicable facts and circumstances and with recusal of interested persons, that such customer and/or project be allocated to RRI. RHS organized a wholly-owned subsidiary, Robertson Technologies Licensing, LLC ("RTL"), a Nevada limited liability company, to be the master licensor for its activities. RHS is the sole member of RTL. RTL enters into license agreements, such as the recent collaboration agreement with Microsoft Corporation, at the direction of its parent. Instances are likely to arise where a customer requests that technologies owned by entities other than RHS be bundled with RHealth Advisor or when it requires services from more than one entity, such as from RHS and RRI. In those instances, RTL may bundle those technologies or services on a contract basis. RTL will interface on behalf of RHS and its technology partners to provide the required services and technologies to the customers. RTL would then apportion revenues among the participating entities in accordance with their contractual relationship. Due to the likelihood that RRI may be requested to bundle technologies and services from entities such as RRI and Robertson Wellness, LLC, in which Dr. Robertson has an interest ("Robertson Entities"), with those of RHS, the potential for conflicts of interest exists. We anticipate that Dr. Robertson will recuse himself from negotiations among RHS and Robertson Entities. Furthermore, transactions between RHS and Robertson Entities will be entered into only upon terms that are as favorable to RHS as could be obtained from unrelated third-parties through "arm's length" negotiations. Our Product Solutions RHealth Advisor is a healthcare software solution that engages patients, improves outcomes, and expands the reach of healthcare delivery. RHealth Advisor can run on a desktop, laptop, or mobile phone device to deliver a powerful suite of healthcare applications including: NxOpinion Medical Screening Application – “NxOpinion" is RHealth Advisor’s leading application. Users have the ability to walk through a guided diagnosis that allows them to enter or select symptoms, assessment findings, and laboratory values to aid in reaching a diagnosis based on both confidence level and prevalence. The software utilizes “clinical reasoning” in which the questions are asked in the same manner that a physician would ask a patient in a clinic. Subsequent questions are generated based on previous responses in real time, streamlining and rapidly focusing the diagnostic process. The software generates suggested symptoms for the user to consider to aid in differentiating the top possible diagnoses in order to reach a confident diagnosis. This allows lesser skilled individuals to rapidly achieve a more accurate diagnosis, even if they do not have the medical knowledge to know which symptoms are important for the diagnosis. When a diagnosis has been reached, NxOpinion provides disease descriptions, treatment recommendations and a referral to the next appropriate level of care depending on the user and resources available. NxOpinion alsoleverages a reference guide that allows the user to search for diseases or symptoms and read more information about them, including a description of the disease or treatment recommendations. This application can be customized based on user skill level for use by lesser-skilled individuals, as well as by physicians and sophisticated hospitals to diagnose and treat more than 800 diseases to date. Reference Guide - The reference guide application allows users to search and look up information on diseases, symptoms, labs, tests and more, including a definition or description, causes, and treatment recommendations.This application is used post-diagnosis to provide education for the user regarding the diagnosis, as well as providing region-specific and appropriate treatment recommendations to improve the quality of care received.The reference guide can also be used as users are entering information in RHealth Advisor’s medical screening feature to help ensure accurate information is being used in the diagnosis. 6 Electronic Health Record Application - Within RHealth Advisor’s electronic health record application, users can enter health record information including demographics, allergy history, disease history, immunizations, surgical history, and more. The electronic health record is customized by age, gender, and geography. For example, a female patient will not see “male only” diseases when searching under disease history, providing a dynamic and individualized approach to electronic health records. All the information stored in the electronic health record is then utilized during the diagnostic process making the diagnosis even more accurate and customized to the individual. The EHR portion of RHealth Advisor can be interfaced with other existing EHR systems allowing for total system integration. RHealth Advisor Health Tips - Within the health tips application, users can search current, relevant health tips which are listed by category such as “new mommy”, “teen health” or “men’s health.” RHealth Advisor has the capability to electronically send or “push” relevant tips to a user based on their diagnosis, health history and current condition. This feature provides continual education and follow-up recommendations for the individual post-diagnosis, saving the busy physician from this task. RHealth Advisor also generates daily health tips that are continually updated based on topics that are popular in health at the present time. Similarly, RHealth Advisor has a first aid application that allows a user to search for first aid topics such as “burns” or “choking” and provides them with immediate recommendations for actions to be taken. RHealth Advisor’s suite of applications is designed for rapid regionalization by geography and language and approval by physician groups within each region. It can also be tailored and customized for use at multiple experience levels, from the lay person to the specialist physician. This allows it to be utilized by a wide variety of care providers with various skills and educational backgrounds worldwide. In addition to the licensing revenues from RHealth Advisor, we expect revenues from analytical services to assist with global health trends and pharmaceutical compound research. Development Costs Company personnel devoted approximately 9,300 hours and 7,000 hours on research and development activities during the fiscal year ending September 30, 2011 and the nine months ending September 30, 2010, respectively. Customers bore the cost of approximately 300 of these hours during the fiscal year ending September 30, 2011; customers did not bear the cost of any of these hours during the nine months ending September 30, 2010. Market Overview and Opportunity We believe the global market for RHealth Advisor is significant. Whether used as a mobile health diagnostic and screening tool by rural health workers in remote areas of the developing world or as a screening, diagnosis and record-keeping tool as a part of a developed nation’s national health program, we believe our software technology can greatly improve the effectiveness and delivery of health services worldwide. We categorize our prospective customers into three major markets – Developing Countries, Emerging Markets, and Mature Markets.In the horizontal segments within these markets RHealth Advisor offers significant utility.The offering to each market is as follows: · Developing Countries – assist health care workers to extend medical intervention where there is limited or no availability of physicians. · Emerging Markets – to improve effectiveness in determining diagnoses and establishing standardized treatment regimens. · Mature Markets – to drive efficiency into the healthcare system, reducing costs and improving treatment adherence. 7 We target horizontal segment uses in these markets including: · Customer Segment o Consumers – for pre-screening, chronic disease management and treatment adherence o Hospital Systems and Patient Care Facilities – to increase throughput and efficiency, for triage and treatment management o Clinics and Physician Groups - for triage and treatment management o National Health Programs – for pre-screening and chronic disease treatment management o Non-Government Organizations – to identify health trends, disease eradication and data storage · Strategic Partners, Collaborators and Integrators o Insurance Carriers – for pre-screening and test validation o Pharmaceutical Research – accumulate compound and outcomes data analysis o Government Organizations – to identify health trends and delivery enhancements o Electronic Health Record Providers – for repository storage of medical records and linking to treatment and treatment management o Device Industry Partners – with hardware for field data capture o Third Party Service Providers – to assist in process management to increase efficiency and accuracy o Technology Partners – for integration of services o Regional Distributors – to centralize and standardize product and service offerings End users that we target to employ our software in a variety of devices include consumers, nurses, assistants and a range of healthcare industry workers. The goal is to increase accuracy of diagnosis and treatment services, increase throughput and efficiency of patient care, reduce duplication and provide treatment response tracking. We expect to license our software solutions to such end users generally through the types of strategic partners, collaborators and integrators listed above. Developing and emerging countries lack sufficient medical personnel, facilities and resources to meet the demand for healthcare. Trained healthcare workers are not available in areas where they are needed most. Our tools dramatically improve the ability of minimally trained health workers to provide a much higher level of care with confidence and accuracy. Developed nations also face increasing and intense pressure to reduce the cost of healthcare services while maintaining a high quality of care. Through the innovative use of near real-time decision support technology we expand access to reliable health diagnosis and provide accurate triage, thus utilizing the minimum healthcare resources necessary and allowing only those with critical needs to be referred upward through the medical treatment system. We help guide appropriate treatment protocols at the proper level, whether it be the consumer, a local healthcare worker, a physician, a hospital or specialist. We believe our tools can contribute to lower costs and improved quality of care. With access to mobile phones and the Internet, consumers are assuming more of their healthcare decision making while facing increased costs, as businesses and governments attempt to manage the delivery of services. Existing tools are inadequate as they lack the ability to interpret data, and are unable to ask the user for additional information in order to deliver a statistically relevant diagnosis and treatment plan. Misdiagnosis remains a common medical mistake. Despite the risks, misdiagnosis is still rarely studied. However, a 1997 survey conducted by the National Patient Safety Foundation found that even in non-ICU/ER situations there is anywhere from 8-40% chance of misdiagnosis. An Institute of Medicine (IOM) report in 2000 estimated that up to 98,000 deaths occur annually in the United States (U.S.) from medical errors, placing medical errors in the top ten causes of death in the U.S. In addition, it is estimated that over $37 billion is spent annually for treatment of medical errors of which $17 billion is preventable. Key contributing factors to misdiagnosis include lack of readily available and current medical information, inexperience in diagnosing disease systems outside one’s specialty, inexperience in recognizing potential treatment interactions, or an inability to gather enough facts and symptoms to make an accurate diagnosis. Our tools help prevent medical errors by providing a timely solution to avoid these common points of error. 8 We target our solution to the global marketplace knowing that our solution can be utilized to assist in delivering healthcare to a target market consisting of billions of people worldwide. As an indication of the breadth and diversity of our target applications consider the following illustrations: · Millions of rural healthcare workers are needed to serve more than 2.5 billion people in the developing and emerging countries of Asia, Africa and South America. India alone is seeking to train 250,000 first level workers to improve access to healthcare to over 500 million people. The funding for technology in these areas comes from governments and charitable organizations and we plan to support these efforts globally. Consumers in these markets are prime candidates for targeted marketing by pharmaceutical, biotechnology and medical device companies that seek an efficient and cost-effective method to target customers requiring their products. We believe that traditional advertising is ineffective in these markets. Through mobile phones we can deliver targeted information to people in need of healthcare services. · Through collaborations with other companies, such as Microsoft Corporation and Montana Healthcare Solutions, we expect to participate in a substantial developing market to allow individuals to manage their health information and associate with providers to more effectively manage their care. The goal of the governments in these emerging countries is to use technology to reduce costs while improving care, as well as having the ability to collect and store data that can be used for public health planning. We offer several modules, with our data collection and diagnostic information typically being the main offerings for joint marketing with partners. The population in the countries initially being targeted in this partnership exceeds 200 million. · We enrich the quality and relevance of health information that may be delivered to consumers, physicians and other healthcare professionals, employers and health plans. Unlike traditional delivery methods such as WebMD, we offer the ability to interact with a knowledge management system to create a diagnosis based on relevant data. Whether as a stand-alone website or as an engine powering the offerings of other sites, we believe we have an important role in supercharging the health information marketplace. Our unique data interpretation capability solves the most difficult aspect of getting a correct diagnosis and appropriate treatment. Instead of just assembling facts, we take facts and use them to create diagnoses and treatments based on user inputs. We prompt users to enter relevant information necessary to confirm a diagnosis and guide treatment. Our solution has applications in large markets including: · The 30,000 hospitals in the U.S. and many more worldwide that are candidates for case management and clinical decision tracking which can benefit from our other modules. Many are being required to upgrade health information systems to meet new regulations and are seeking cost-effective tools, such as ours, to reduce the incidence of misdiagnosis and minimize unnecessary tests or procedures. · Practicing physicians and clinics that wish to check or confirm diagnoses thus reducing misdiagnosis error rates and minimize unnecessary tests or procedures. There are over 600,000 physicians and surgeons in the U.S. alone and many more worldwide. · As a tool for medical training and education. Our system can become an integral part of medical student training, allowing students to quickly access information and self-check their diagnoses. We believe our solution can be an invaluable tool to help medical students learn the next question to ask in order to complete an accurate diagnosis. There are approximately 160 medical schools in the U.S. and WHO recognized over 1,600 international schools as of 2000. · Benefit managers who work to optimize care by identifying best practices and reducing unnecessary procedures. Our Strategy and Collaborations Strategy Our mission is to save lives and improve quality of life through our innovative health information technology. Our mission is based on our founder’s vision of a truly global medical solution used to save lives through faster more accurate diagnosis and treatment. Our strategy is to partner with major organizations in the healthcare and technology fields to provide our software solution for use around the world. Much of our marketing has been done through strategic business partners, collaborations and prospective integrators. Microsoft, Intel and the Bill and Melinda Gates Foundation have been important in building awareness of our suite of products along with conferences and tradeshows. 9 Our strategy in developing and emerging countries is to use our solution to improve healthcare efficiency and delivery. We plan to do this through a flexible system that allows some of our efforts to be charitable, others at or near cost and others to be for-profit endeavors. Our affiliation with the Robertson Research Institute (“RRI”), a 501(c)(3) public charity, is important for several reasons. We are affiliated with RRI for technology and common management which has been important in the development of our healthcare solution. It is equally important in the future because it allows us options to pursue a range of partnerships combining government, charity and for-profit entities in developing and emerging areas of the world. We have a product distribution agreement with Montana Healthcare Solutions (Pty) Ltd., a South Africa company, whereupon Montana Health has limited rights to sell/market products/services on our behalf. We have agreed to pay to Montana Health a portion of the sales proceeds for marketing/sales and support services to be determined on a project-by-project basis.We are working towards and anticipate developing other similar relationships wherein these companies work with us to sell and market our products and services worldwide. The key element of our growth strategy is to build on existing collaborative arrangements and develop new collaborative relationships throughout the developing, emerging and developed regions of the world. We expect to continue to enhance the capabilities of our solutions and expand our medical database. Collaborations and Integrations We have a collaboration history with Microsoft since our inception in 2005. Under an August 2009 collaboration contract with Microsoft’s Unlimited Potential Group (“UPG”) we ported our consumer diagnostic software to deploy on Microsoft’s OneApp™ platform enabling feature phones in emerging markets to access mobile applications. While this specific collaboration has been terminated, the resulting global diagnostic health screening and information system proved our ability to port and operate our solution to remote mobile phones. Other current collaborations have initiated an expansion in integration of RHealth Advisor with other Microsoft offerings and new mobile platform development.We now have a WAP based application of RHealth Advisor for use outside of OneApp, which we have named RHealth Advisor Mobile Web. In developing countries and rural health our solution has been utilized by Johnson & Johnson Company, Intel Corporation, Microsoft Corporation, NetHope, and CARE as part of the architecture intended to standardize a healthcare infrastructure for government and humanitarian programs. In this arena we are also working with the Bill and Melinda Gates Foundation, the World Health Organization and others. These organizations together and individually promote rural health in developing countries and we believe our solution is the only diagnostic engine and database for worldwide rural health. Under a 2010 grant from Johnson & Johnson Company, managed by the Grameen Foundation, RRI has been selected on a consulting basis to customize and port its consumer diagnostic engine and patient monitoring/compliance module to a mobile phone. The first pilot project is in India to help manage HIV patients and enhance their treatment compliance. While initially this project falls under our affiliated 501(c)(3) public charity, we believe the project will ultimately benefit RGHS as a proof of concept project, and may open opportunities for a profitable contract which would then be transferred to RGHS. In December 2010, we signed a product distribution agreement with Montana Healthcare Solutions whereupon Montana Healthcare Solutions has limited rights to sell/market products/services on our behalf. We have agreed to pay to Montana Healthcare Solutions a portion of the sales proceeds for marketing/sales and support services to be determined on a project-by-project basis. In December 2010, we signed an addendum to the product distribution agreement with Montana Health to include performance measures and revenue sharing should a contract with Sanlam Group be signed. This consumer driven project is to bring Diagnostic Support, integrated Sanlam risk management protocol and Health Insurance (top-up insurance) to Sanlam customers. In July 2011, we entered into a Memorandum of Understanding with LifeSense Group (Pty) Ltd to deliver RHealth Advisor Mobile Web as an add-on service to their members.This is to be accomplished through integration of RHealth Advisor into LifeSense’s clinic management product which is in use across Africa. 10 In August 2011, we entered into a Memorandum of Understanding with MXit Lifestyle (Pty) Ltd, an online mobile instant messenger and social network platform based in South Africa.The understanding is to deliver RHealth Advisor Consumer Mobile Web as an online consumer offering to be made available to MXit’s current user base in South Africa. In September 2011, we entered into a Software License Agreement with Telemedicine Africa (Pty) Ltd to deliver RHealth Advisor mobile web as an essential addition to its telemedicine solution offering to the medically underserved population of Africa, enabling the provision of medical support and services to be extended directly into the community.RHealth Advisor will be distributed to Telemedicine Africa’s clients on a revenue share basis. In September 2011, we entered into a Software License Agreement with Sanlam Health to deliver RHealth Advisor Mobile Web to Sanlam customers through Sanlam’s mobile portal. Due to industry and customer interest in our solution, we continue to discuss future applications through collaborations and strategic alliances across a wide breadth of the health care industry. We expect future alliances and collaborations for applications at hospitals, clinics, in rural health, for telemedicine and in other areas, and such applications may involve inclusion of our software with other product or service offerings. We believe our solution has a significant competitive edge over other health information and clinical decision support systems. Competition The markets we participate in are intensely competitive, continually evolving and subject to rapid change. Other companies with competing applications may have greater technical resources, product development, marketing, financial and other resources than we do. These organizations may have longer operating histories, greater brand recognition and larger customer bases as well. However, we believe that through our strategy of partnering we compete primarily on the strength of our technology where the principal competitive factors include: · Scalability – the ability to scale to large national health systems throughout the world. · Adaptability – ability to adapt to increasingly complex and changing healthcare systems. · Compatibility – ability to work seamlessly with a diverse range of input devices and back-end systems. · Functionality – ability to offer a wide scope of services to meet healthcare needs. · Performance – ability to perform rapidly given the large scale of functionality. · Security – ability to protect highly sensitive consumer information. · Reliability – ability to provide predictable and repeatable highly relevant diagnosis and treatment information. · Relationships with large healthcare organizations and corporations – we have demonstrated our ability to work with the largest organizations in the world. We believe that we compete favorably with our competitors on the basis of the above factors. We compete most directly with other clinical decision support systems such as WebMD Symptom Checker, IBM’s Watson, Mayo Clinic Symptom Checker, ePocrates Essentials, Isabel, DiagnosisPro, Gideon, DxPlain, VisualDX and others. IBM’s Watson and these other traditional clinical decision support systems only provide a statistical analysis of data gathered and are limited by the user’s knowledge and input, whereas RHealth Advisor provides other benefits such as providing actionable next steps and patient education, including pertinent health record information within the diagnosis, sharing of health records across multiple platforms, and the ability to diagnose rare presentations of rare diseases. We believe we stand out from the competition because of our diagnostic engine, which determines a diagnosis based on symptoms, as well as disease probability and possibility. In addition, ours is the only solution with the ability to query the user for additional relevant information to obtain a higher confidence level for diagnosis. As a result, we believe our RHealth Advisor delivers a more accurate and relevant diagnosis. In addition it delivers better data integrity, increased patient adherence, a screening level that helps determine the service needed, monitoring and evaluation statistics, early detection of treatment failure, and pre-crisis intervention. Other important competitive factors in this area include device compatibility and portability, areas in which we believe we excel. 11 While we are not currently planning to compete directly with static health information services such as WebMD or MayoClinic, we do have a powerful health information database and strong tools that make the information useable as a resource and an educational tool. Should we license a system for use with our database or in combination with other databases, we believe we can distinguish ourselves, since we enrich data through interpretation. We also provide a user-rich experience because we integrate with personal history and current symptoms to provide diagnostic information, which other static health information systems do not currently offer. Our ability to provide health records also makes us complimentary with product offerings including Microsoft’s HealthVault and others. We see opportunities to collaborate with such providers for our software modules to complement rather than compete. However, as we collaborate with one provider in an application area, we will compete with other providers for specific customers and business opportunities. Government Regulation The healthcare industry is highly regulated and is subject to changing political, regulatory and other influences. Many healthcare laws are complex, and their application to specific products and services may not be clear. In particular, many existing healthcare laws and regulations, when enacted, did not anticipate the healthcare information services that we provide. However, these laws, regulations and industry standards may nonetheless be applied to our products and services. We cannot provide assurance that we will be able to accurately anticipate the application of these laws, regulations and industry standards to our operations. Our failure to accurately anticipate the application of these laws and regulations to our businesses, or other failure to comply, could create liability for us, result in adverse publicity and negatively affect our business. The healthcare industry is subject to state and federal laws and regulations and to oversight by regulatory entities. While some of our products may be subject to government regulation, the effect on our customers may be more pronounced. Knowledge of applicable regulation and oversight is therefore important to our business not only because of the compliance required for certain of our software products but also because it creates opportunities for us to sell products and services to customers to facilitate their compliance. The laws and regulations that govern our business change rapidly. The following are some of the evolving areas of law and regulation that are relevant to our business: United States Food and Drug Administration The FDA promulgated draft guidance (“Proposed FDA Guidance”) for the regulation of computer software products as medical devices and a Final Rule for reclassification of medical device data systems under the Federal Food, Drug and Cosmetic Act, as amended, or FDCA. The FDA also held a public Workshop to further discuss the FDA Guidance. To the extent that our software products are utilized as a clinical decision support system that allow a user to input patient-specific information and output a patient-specific result, diagnosis, or treatment recommendation to be used in clinical practice or to assist in making clinical decisions, then we are subject to the Proposed FDA Guidance and applicable regulations. To the extent that our software products are utilized as a symptom checker not intended to support a clinical decision and a mere medical reference guide, then we may not be subject to the Proposed FDA Guidance and applicable regulations. Although it is not possible to anticipate the final form of the Proposed FDA Guidance with regard to computer software, we expect that the FDA will become increasingly active in regulating computer software intended for use in healthcare settings regardless of whether the Proposed FDA Guidance is finalized or changed. Medical devices are subject to extensive regulation by the FDA under the FDCA. Under the FDCA, medical devices include any instrument, apparatus, machine, contrivance, or other similar or related article that is, among other requirements, intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment, or prevention of disease. FDA regulations govern, among other things, product development, testing, manufacture, packaging, labeling, storage, clearance or approval, advertising and promotion, sales and distribution, and import and export. FDA requirements with respect to devices that are determined to pose lesser risk to the public include: · establishment registration and device listing with the FDA; · the Quality System Regulation, or QSR, which requires manufacturers, including third-party or contract manufacturers, to follow stringent design, testing, control, documentation, and other quality assurance procedures during all aspects of manufacturing; · labeling regulations and FDA prohibitions against the advertising and promotion of products for uncleared, unapproved off-label uses and other requirements related to advertising and promotional activities; · medical device reporting regulations, which require that manufacturers report to the FDA if their device may have caused or contributed to a death or serious injury or malfunctioned in a way that would likely cause or contribute to a death or serious injury if the malfunction were to recur; and · corrections and removal reporting regulations, which require that manufacturers report to the FDA any field corrections and product recalls or removals if undertaken to reduce a risk to health posed by the device or to remedy a violation of the FDCA that may present a risk to health. 12 Non-compliance with applicable FDA requirements can result in, among other things, public warning letters, fines, injunctions, civil penalties, recall or seizure of products, total or partial suspension of production, failure of the FDA to grant marketing approvals, withdrawal of marketing approvals, a recommendation by the FDA to disallow us from entering into government contracts, and criminal prosecutions. The FDA also has the authority to request repair, replacement, or refund of the cost of any device. Privacy and Security Regulations The Health Insurance Portability and Accountability Act of 1996, as amended, and the regulations that have been issued under it, which we collectively refer to as HIPAA, contain substantial restrictions and requirements with respect to the use and disclosure of individuals’ protected health information. HIPAA prohibits a covered entity from using or disclosing an individual’s protected health information unless the use or disclosure is authorized by the individual or is specifically required or permitted under HIPAA. Under HIPAA, covered entities must establish administrative, physical and technical safeguards to protect the confidentiality, integrity and availability of electronic protected health information maintained or transmitted by them or by others on their behalf. Subtitle D of the Health Information Technology for Economic and Clinical Health (HITECH) Act, enacted as part of the American Recovery and Reinvestment Act of 2009, and its implementing regulations, address the privacy and security concerns associated with the electronic transmission of health information. The HITECH Act requires that covered entities follow certain breach notification procedures if unsecured protected health information is breached, including notifying affected patients and reporting to the Secretary of Health and Human Services under certain circumstances. Further, in light of the HITECH Act, certain sections of the HIPAA regulations are undergoing revision, which may impact our compliance requirements. State Laws In addition to HIPAA, most states have enacted patient confidentiality laws that protect against the unauthorized disclosure of confidential medical information, and many states have adopted or are considering further legislation in this area, including privacy safeguards, security standards and data security breach notification requirements. Such state laws, if more stringent than HIPAA requirements, are not preempted by the federal requirements, and we must comply with them even though they may be subject to different interpretations by various courts and other governmental authorities. Medical Professional Regulation The practice of most healthcare professions requires licensing under applicable state law. In addition, the laws in some states prohibit business entities from practicing medicine, which is referred to as the prohibition against the corporate practice of medicine. We do not believe that we engage in the practice of medicine, and we have attempted to structure our product offerings, strategic relationships and other operations to avoid violating these state licensing and professional practice laws. We do not believe that we provide professional medical advice, diagnosis or treatment within the meaning of these laws. We have no intention to provide medical care or advice. A state, however, may determine that some portion of our business violates these laws and may seek to have us discontinue those portions or subject us to penalties or licensure requirements. Any determination that we are a healthcare provider and acted improperly as a healthcare provider may result in liability to us. Other Requirements In addition to HIPAA, numerous other state and federal laws govern the collection, dissemination, use, access to and confidentiality of individually identifiable health and other information and healthcare provider information. The FTC has issued, and several states have issued or are considering, new regulations to require holders of certain types of personally identifiable information to implement formal policies and programs to prevent, detect and mitigate the risk of identity theft and other unauthorized access to or use of such information. Further, the U.S. Congress and a number of states have considered or are considering prohibitions or limitations on the disclosure of medical or other information to individuals or entities located outside of the United States. 13 Many countries and governmental bodies have, or are developing, laws that may apply to online health information services of the types we provide, including laws regarding the collection, use, storage and dissemination of personal information or patient data. To the extent our operations are located within their jurisdiction or are directed at individuals within their jurisdiction, these laws may apply to us. In addition, those governments may attempt to apply such laws extraterritorially or through treaties or other arrangements with U.S. governmental entities. To the extent we fail to accurately anticipate the application or interpretation of these laws, we could be subject to liability and adverse publicity, which could negatively affect our business. In addition, these laws may impose additional operational requirements or restrictions on our business and increase our cost of doing business. Employees At September 30, 2011, we employed a total of 15 people. Of such employees, two were executive officers, ten were in research and development, two in marketing, sales and licensing and one in general administration. We also use outside consultants for various services from time to time. We have not experienced any work stoppages and are not a party to a collective bargaining agreement, and we consider our relations with our employees to be favorable. Available Information Our annual report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to reports filed or furnished pursuant to Section 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are available free of charge on our website at www.robertsonhealth.com shortly after we electronically file such material with, or furnish it to, the SEC. The SEC maintains a website at www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically. We assume no obligation to update or revise forward looking statements in this Form 10-K, whether as a result of new information, future events or otherwise, unless we are required to do so by law. ITEM 1A. RISK FACTORS In addition to the information contained elsewhere in this annual report, you should consider carefully the following risk factors related to the Company. If any of the risks described below actually occur, our business, financial condition, results of operations, cash flows and stock price could be materially adversely affected. This annual report also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by us described below and elsewhere in this annual report. Risk Factors Relating to Our Business We are a development stage company. Our products and services are being introduced into evolving and changing markets and face a relatively prolonged full adoption cycle by proposed users. Certain products, key to our future plans, continue to be adapted and improved for the intended end use. As a result and since we have not had significant revenues, we are still considered to be in the development stage and remain subject to all of the risks inherent in the establishment of a new business enterprise. An investment in our Company must be considered in light of all the risks inherent in any development stage business including the absence of a profitable operating history, lack of financial and customer market recognition, and limited banking and financial relationships. In addition, our business plan and operating strategy involves expansion into businesses and global markets that are highly competitive and dominated by large companies with long established and highly recognized market presence. We have a history of losses and may incur future losses. From Inception to September 30, 2011, we have incurred significant losses and negative cash flow from operations and have a deficit accumulated during the development stage of $16,876,147. Our net losses for the year ended September 30, 2011 and for the transition period (nine months) ended September 30, 2010 were $2,808,403 and $3,735,431, respectively. Our ability to emerge from the development stage and continue as a going concern is in doubt and is dependent upon obtaining additional financing and/or attaining a profitable level of operations. We could continue to incur losses in the future until revenues are sufficient to sustain continued profitability. Failure to achieve or maintain profitability will likely negatively impact the value of our securities. 14 Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. In their audit opinions issued in connection with our consolidated balance sheets as of September 30, 2011 and 2010 and our related consolidated statements of operations, consolidated changes in stockholders’ deficit and cash flows for the periods then ended, our independent public accounting firm stated that our significant recurring net losses and our requirement to secure new financing raised substantial doubt about our ability to continue as a going concern. We have prepared our financial statements on a going concern basis that contemplates the realization of assets and the satisfaction of liabilities in the normal course of business for the foreseeable future. Our financial statements do not include any adjustments that would be necessary should we be unable to continue as a going concern and, therefore, be required to liquidate our assets and discharge our liabilities in other than the normal course of business and at amounts different from those reflected in our financial statements. If we are unable to continue as a going concern, our stockholders may lose a substantial portion or all of their investment. We require additional financing to continue our operations. We require substantial additional financing to continue development and marketing of our products and to execute our business plan. Our principal source of liquidity at September 30, 2011 consisted of cash of $90,585. We have no other unused sources of liquidity at this time. Management expects that given the current rate of expenditures it will require approximately $2,200,000 to meet operating requirements for the next twelve months. Additionally, the development of our products may require the commitment of substantial funds to conduct the costly and time-consuming research and testing necessary to establish market acceptance and establish marketing and licensing capabilities. Our future capital requirements may depend on many factors, including progress in our research and development programs, our ability to establish collaborative arrangements with others for product development, marketing and distribution, the time and costs involved in obtaining any required regulatory approvals, and other economic factors outside our control. Accordingly, we may need to raise substantial additional capital to fund our operations. Management is seeking to raise additional funds through debt or equity financings, or through collaborative ventures entered with potential corporate or other partners to fund some or all of such activities. We do not currently have any such arrangements with any such corporate sponsors, and there can be no assurance that such arrangements will be consummated or that such collaborative ventures will be entered into by us on favorable terms, if at all. In addition, there can be no assurance we will otherwise be able to obtain additional financing or that such financing, if available, can be obtained on terms acceptable to us. If such financings are not consummated or additional financing is not otherwise available, we may be required to modify our business development plans or reduce or cease certain or all of our operations. Failure to enter into such collaborative ventures or to receive additional funding to complete our proposed product development programs could have a materially adverse effect on our Company. In the event that we obtain any additional funding, such financings may have a dilutive effect on the holders of our securities because we may have to issue additional equity in connection with such financings. We are dependent upon key personnel and consultants. Our success is heavily dependent upon the continued active participation of our current executive officers and other key employees. We are also highly dependent upon certain consultants. Loss of the services of one or more of these individuals could have a material adverse effect on our business, results of operations or financial condition. Further, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. Our products and services are developed by highly educated and trained personnel who cannot be quickly or easily replaced. Competition for qualified employees among medical information technology companies is intense, and the loss of any of such persons, or an inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on our Company. We are controlled by our current officers, directors and principal stockholders. Our directors, executive officers and principal stockholders beneficially own approximately 55% of our fully diluted shares of Common Stock. As a result, such persons will have the ability to exert substantial influence over the election of the members of our Board of Directors and to determine the outcome of most issues submitted to our stockholders for approval. 15 Conflicts of interest may arise relating to our technology license and other affiliate arrangements. Certain conflicts of interest now exist and will continue to exist between us and our executive officers and directors due to the fact that they have other employment, business and investment interests to which they devote some attention and they are expected to continue to do so. We currently license our core technology from an entity controlled by our Chairman, President and CEO, Dr. Robertson. While we anticipate that Dr. Robertson will recuse himself from negotiations among us and affiliated Robertson Entities there can be no assurance thereof or that his ownership might not influence others. We have not established policies or procedures for the resolution of current or potential conflicts of interest between us and management or management-affiliated entities.There can be no assurance that members of management will resolve all conflicts of interest in our favor.Officers and directors are accountable to our Company as fiduciaries, meaning that they are legally obligated to exercise good faith and integrity in handling our affairs.Failure by them to conduct our business in our best interests may result in liability to us and to them. While our directors and officers may be excluded from liability for certain actions pursuant to indemnification agreements in our articles and bylaws or contracts, there is no assurance that our officers and directors would be excluded from liability or indemnified if they breach their loyalty to our Company. We must develop a customer base and collaborations in order to grow our business. While we have certain customer collaborations on product development and marketing, in order to grow our business we must develop additional relationships with customers and collaboration partners to obtain the distribution to and use of our products by end customers, whether consumers, healthcare workers or others. We cannot guarantee that we will be able to develop a customer or collaboration base. Even if we obtain customers, we cannot guarantee that such parties will purchase, sell or distribute sufficient products at prices that will enable us to recover our costs in acquiring and servicing customers. Our ability to sell our products depends on a number of factors, including: · our ability to customize and introduce products that have the features required by particular customers; · our ability to develop relationships with customers and collaborators that will lead to use of our products by end users; · our ability to develop new markets for our products; and · our ability to develop international product distribution directly or through collaborative partners. Healthcare service providers and users may not accept our products. The success of our current and future products may require acceptance or continued acceptance by healthcare service providers and end users. Such acceptance may depend on product research and testing, and the conclusion by such persons that our products are effective, safe, efficient, and utilize acceptable methods of diagnosis and benefits. Even if the efficacy of our products is established, healthcare industry participants may elect not to use our products for unanticipated reasons. We may not be able to adequately enhance our products. The market for our proposed products is characterized by rapidly changing technology, evolving industry standards and frequent new product introductions. Our future success may depend, in part, on our continued ability to enhance our current products, create synergies between our products and those of strategic partners and to introduce new products and features to meet changing customer requirements, technological advances and emerging industry standards. There can be no assurance that we will successfully complete the development of future products or, if developed, that our products will achieve market acceptance. Any delay or failure of these products to achieve market acceptance would adversely affect our business, financial condition and results of operations. In addition, there can be no assurance that products or technologies developed by others will not render our products or technologies less-competitive which would have a material adverse effect on our business and prospects. Our products may not perform as projected. We have invested substantial resources in development of our products and services. There can be no assurance, however, that our products will perform as intended or be well-received by intended users. Furthermore, there can be no assurance that competitors will not introduce products that perform better, offer technological or competitive advantages, or are more readily accepted in the marketplace, than our products. We face intense competition. Our proposed business is characterized by intense competition. Many companies, research institutes, hospitals and universities are presently working to develop products and processes in our fields of research and planned products. Most of these enterprises have substantially greater financial, technical, manufacturing, marketing, distribution and other resources than our Company. Certain of such companies may have experience in undertaking testing of new or improved products similar in nature to that which we are developing and plan to introduce. Accordingly, other companies may succeed in developing products earlier than we do or that are more effective than those proposed to be developed and introduced by us. Further, competition in our field may intensify. There can be no assurance that we will be able to compete successfully. 16 We cannot predict our future operating results. Our quarterly and annual results will likely be subject to fluctuations caused by many factors, any of which could result in our failure to achieve our expectations. We expect our proprietary products and technologies will be the source of substantially all of our future revenues. Revenues, if any, from our proprietary products and technologies are expected to vary significantly due to a number of factors. Many of these factors are beyond our control. Any one or more of these factors, including those listed below, could cause us to fail to achieve our revenue expectations. These factors include: · our ability to develop and supply our software products and solutions to collaboration partners and customers; · market acceptance of, and changes in demand for, our software products; · gains or losses of significant customers, collaborators or strategic relationships; · the availability, pricing and timeliness of licensing of our products by customers; · timing of new technological advances, product announcements or introductions by us, by our licensees and by our competitors; · product obsolescence and the management of product implementations and transitions; · unpredictable installation, service or software warranty costs; · installation or order delays by customers; · general healthcare industry conditions, including changes in demand; · general economic conditions that could affect the timing of customer orders and capital spending and result in order cancellations or rescheduling; and · general political conditions in this country and worldwide that could affect spending for the products that we intend to offer. Some or all of these factors could adversely affect demand for our products or technologies and, therefore, adversely affect our future operating results. Our expenses may vary from period to period, which could affect quarterly results and our stock price. If we incur additional expenses in a quarter in which we do not experience revenues or increased revenues, our results of operations will be adversely affected and we may incur larger losses than anticipated for that quarter. Factors that could cause our expenses to fluctuate from period to period include: · the timing and extent of our research and development efforts; · marketing, sales and licensing costs; · investments and costs of maintaining or protecting our intellectual property; · the extent of marketing and sales efforts and costs thereof to promote our products and technologies; and · the timing of personnel and consultant hiring. Our products are subject to government regulation. Our current products are, and products in development will likely be, subject to domestic and foreign regulation. The material violation of these regulations could, among other adverse consequences, result in the issuance of an injunction to prevent further transgressions, adverse publicity, requests for recall, the suspension and/or withdrawal of applicable licenses, and criminal and civil liability. We may encounter significant delays or excessive costs in our efforts to secure and maintain necessary approvals or licenses, or we may never secure such approvals or licenses. There can be no assurance that applicable regulatory bodies will approve our products if required, or that approvals waived or already granted will continue in effect. Regulators may, and often do, view products differently than their proponents, and approvals that we believe to be forthcoming may be significantly delayed or denied altogether. In addition, laws or rules applicable to our products could be changed in a way unfavorable to us or our products. Any such change could have a material adverse effect on our ability to obtain approval for our products and on our prospects in general. Our intellectual property may not be fully protected. We have no patents, trademarks or copyrights registered with the United States Patent and Trademark Office (the “PTO”) in connection with our products. Although we believe that we may be able to obtain intellectual property protection with respect to certain current products and/or products now in development, there can be no assurance that if we apply that the PTO or its overseas counterparts will issue patents for such inventions, or, if such patents are issued, whether they will provide meaningful protection for our products. We believe, however, that some of the intellectual property used in our products may be subject to common law protection as trade secrets and copyrights. However, we may not be able to obtain any patents in connection with our technology and may not be able to adequately protect our products. Also, we may, in the future, face allegations that our technology violates or infringes the intellectual property rights of others; although no such claims have been made, and we are not aware of a basis for any such claim. In either case, our business may be materially adversely affected, resulting in a loss of potential revenues, increased expenses and a potential loss of marketing opportunities. 17 There is widespread uncertainty in the U.S. healthcare industry. In the United States, and in many other countries, there are political and governmental initiativesto significantly modify the healthcare system and the manner in which medical care is delivered and reimbursed. While we believe that the Company is well-positioned to take advantage of opportunities created by these changes.The outcome of this process is uncertain and this process could result in decisions and outcomes that may be unfavorable to our operations. Our business may expose us to potential product liability risks. Our business may expose us to potential product liability risks that are inherent in providing medical diagnosis-related services and predictive technologies, and there can be no assurance that we will be able to avoid significant product liability exposure. Although we anticipate we may obtain product liability insurance, there can be no assurance that we will not face claims that exceed any possible insurance coverage, when and if obtained. Product liability insurance in the healthcare industry is generally expensive, and there can be no assurance that we will be able to obtain product liability insurance on acceptable terms or with adequate coverage against potential liabilities. A successful products liability claim, if any, brought against us could have a material adverse effect on our business, financial condition and results of operations. Inadequate internal controls or accounting practices and material weaknesses in our internal controls could lead to errors or restatements, which could negatively impact our business, financial condition, results of operations and cash flows.Our small size and limited personnel make maintaining internal controls and management oversight systems more challenging than for more established and larger entities. We are subject to rules requiring public companies to include a report of management on internal controls over financial reporting in our Annual Report on Form 10-K. After documenting and testing our system, we identified a material weakness in our accounting and financial functions due to a lack of segregation of duties primarily resulting from our limited staffing. As a result, our internal control over financial reporting is not effective. As a result of our internal control over financial reporting being ineffective, we are more susceptible to errors or restatement and investors could lose confidence in our financial reports, and our stock price might be adversely affected. In addition, remedying this or any future material weaknesses that we might identify could require us to incur significant costs and expend significant time and management resources. We cannot assure you that any of the measures we might implement to remedy any such deficiencies would effectively mitigate or remedy such deficiencies. Risk Factors Relating to Our Common Stock There can be no assurance that an active trading market for shares of our common stock will develop. There is a minimal public market for our common stock. We cannot be certain that more of a public market for our common stock will develop, or if developed, the extent to which investor interest in our company will sustain an active trading or how liquid such a market might be in the future. Our Common Stock will likely be thinly traded compared to larger more widely known companies. It is possible that an active trading market, if established, will not continue and there can be no assurance as to the price at which our common stock will trade. We are not subject of any research analyst coverage. The absence of research analyst coverage can adversely affect the market value and liquidity of an equity security. We cannot predict the price range or volatility of our common stock and sales of a substantial number of shares of our common stock may adversely affect the market price of our common stock. From time to time, the market price and volume of shares traded of companies in the industries in which we operate experience periods of significant volatility. Company-specific issues and developments generally affecting our industries or the economy may cause this volatility. The market price of our common stock may fluctuate in response to a number of events and factors, including: · general economic, market and political conditions; · quarterly variations in results of operations or results of operations that are below public market analyst and investor expectations; · changes in financial estimates and recommendations by securities analysts; · operating and market price performance of other companies that investors may deem comparable; · press releases or publicity relating to us or our competitors or relating to trends in our markets; and · sales of common stock or other securities by insiders. In addition, broad market and industry fluctuations, investor perception and the depth and liquidity of the market for our common stock may adversely affect the trading price of our common stock, regardless of actual operating performance. 18 Sales or distributions of a substantial number of shares of our common stock in the public market or otherwise, or the perception that such sales could occur, could adversely affect the market price of our common stock. All of the shares of our common stock, other than the shares held by executive officers and directors, are eligible for resale in the public market. Substantial selling of our common stock could adversely affect the market price of our common stock. Penny Stock Regulations Affect Our Stock Price, Which May Make It More Difficult For Investors To Sell Their Stock.Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC.Penny stocks generally are equity securities with a price per share of less than $5.00 other than (a) securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market (provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system) or (b) securities that meet certain net tangible asset or revenue thresholds.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Our securities are subject to the penny stock rules, and investors may find it more difficult to sell their securities. We may issue additional common stock in the future. The issuance of additional common stock may reduce the value of your common stock. We may issue additional shares of common stock without further action by our stockholders. Moreover, the economic and voting interests of each stockholder will be diluted as a result of such issuances. Although the number of shares of common stock that stockholders presently own will not decrease, such shares will represent a smaller percentage of the total shares that will be outstanding after the issuance of additional shares.The issuance of additional shares of common stock may cause the market price of our common stock to decline. Sales of common stock issuable on the exercise of any existing or future options or warrants may lower the price of our common stock. We have a stock option plan authorizing the grant of options to purchase up to 1,400,000 shares of our common stock to our employees, directors and consultants. We have warrants on up to 1,012,041 common shares outstanding as part of our debt and equity financings and may issue common stock purchase warrants or other securities convertible into common stock in the future. The issuance of shares of common stock issuable upon the exercise or conversion of convertible securities, options or warrants could cause substantial dilution to existing holders of common stock, and the sale of those shares in the market could cause the market price of our common stock to decline. The potential dilution from the issuance of these shares could negatively affect the terms on which we are able to obtain equity financing. We may issue preferred stock in the future, and the terms of the preferred stock may reduce the value of your common stock. We are authorized to issue up to 1,000,000 shares of preferred stock in one or more series. Our Board of Directors may determine the terms of future preferred stock offerings without further action by our stockholders. If we issue preferred stock, it could affect your rights or reduce the value of your common stock. In particular, specific rights granted to future holders of preferred stock could be used to restrict our ability to merge with or sell our assets to a third party. Preferred stock terms may include voting rights, preferences as to dividends and liquidation, conversion and redemption rights and sinking fund provisions. The payment of dividends will be at the discretion of our Board of Directors. The declaration and amount of future dividends, if any, will be determined by our Board of Directors and will depend on our financial condition, earnings, capital requirements, financial covenants, regulatory constraints, industry practice and other factors our Board deems relevant. ITEM 1B. UNRESOLVED STAFF COMMENTS None 19 ITEM 2. PROPERTIES Our executive offices, sales and research and development and production facility are located at 4215 Fashion Square Blvd., Suite 3, Saginaw, Michigan.This lease expires June 30, 2012. We presently occupy approximately 5,625 square feet and our base monthly rent payments are approximately $5,562.In addition to the base rent payment, a monthly allocation for taxes, insurance, maintenance, utilities, and services is payable to the lessor, currently $1,600 per month, for a total rent payment of $7,162. We believe this space is adequate for our needs for the foreseeable future. Effective in June 2007, our wholly-owned subsidiary ASI Capital Corporation subleased and occupied approximately 3,750 square feet of office space at 9121 W. Russell Rd., Suite 110, Las Vegas, Nevada. The current monthly payment of $7,494, including a negotiated rent concession through March 2012, is subject to future cost of living and operating expense adjustments, through March 2012. We have no plans to use the ASI Capital facilities, and have therefore subleased the space to a third party on a month to month basis at the rate of $2,000 per month. There can be no assurance of future lease concessions or that our sublease will continue for the remaining term of the lease. At September 30, 2011, we had a facility exit cost liability of $32,329 and this amount may require future adjustment depending on actual sublease results and other factors. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material pending legal proceedings as of the date of this report. However, we may at times in the future become involved in litigation in the ordinary course of business. We will also, from time to time, when appropriate in management’s estimation, record adequate reserves in our financial statements for pending litigation. Litigation is expensive and is subject to inherent uncertainties, and an adverse result in any such matters could adversely impact our operating results or financial condition. Additionally, any litigation to which we may become subject could also require significant involvement of our senior management and may divert management’s attention from our business and operations. ITEM 4. (REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock, $0.001 par value, is quoted on OTC Bulletin Board (OTCBB) under the symbol “RHSC”. The following table sets forth the high and low bid quotations for our common stock for the year ended December 31, 2011 and the nine months ended September 30, 2010 as reported by the OTC Bulletin Board: Bid Quotations High Low Year Ended September 30, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Nine Months Ended September 30, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ 20 Trading during the above periods was very limited and sporadic and the OTC Bulletin Board did not report bid quotation activity for quarters with no trading activity. Historical quotations have been adjusted to reflect the 1 for 15 reverse stock split that was effective August 6, 2010. These quotations reflect inter-dealer prices, without retail markup, markdown or commission, and may not represent actual transactions. Holders We had 12,352,187 shares issued and outstanding by 1,092 holders of record of our common stock at December 20, 2011. This figure does not include an estimate of the indeterminate number of beneficial holders whose shares may be held of record by brokerage firms and clearing agencies. Dividends We have never paid a cash dividend on our common stock or preferred stock and do not expect to pay dividends in the foreseeable future. Equity Compensation Plan Information The following table sets forth information as of September 30, 2011, with respect to compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance, aggregated as follows: PlanCategory Numberofsecuritiestobe issueduponexerciseof outstandingoptions, warrantsandrights (a) Weighted-averageexercise priceofoutstanding options,warrantsand rights (b) Numberofsecurities remainingavailablefor futureissuanceunder equitycompensationplans (excludingsecurities reflectedincolumn(a)) (c) Equity compensation plans approved by security holders (1) $ 3.33 Equity compensation plans not approved by security holders -0- - -0- Total $ 3.33 (1) In February 2010, our Board of Directors and Stockholders approved the Stock Incentive Plan of 2010 (the “2010 Incentive Plan”) authorizing the grant of equity-based incentives to employees and consultants including stock options, stock appreciation rights, restricted stock units, restricted stock, stock awards and other awards on the lesser of (a) on a cumulative basis 15% of the aggregate shares of our common stock issued and outstanding at any grant date (currently limited to the maximum 1,400,000 shares) or (b) 1,400,000 shares. The Incentive Plan terminates in February 2020. Recent Sales of Unregistered Securities The following shares of common stock were issued within the past three years that were not registered under the Securities Act and not previously reported. · On July 22, 2011, we issued 12,500 shares of common stock to selected accredited investors at a purchase price of $2.00 per share for gross proceeds of $25,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. · On August 25, 2011, we issued 12,500 shares of common stock to selected accredited investors at a purchase price of $2.00 per share for gross proceeds of $25,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. 21 · On August 26, 2011, we issued 75,000 shares of common stock and warrants to purchase 75,000 shares of common stock for 60 days at $1.00 per share to selected accredited investors at a purchase price of $1.00 per share for gross proceeds of $75,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. · On September 21, 2011, we issued 75,000 shares of common stock to selected accredited investors upon exercise of stock purchase warrants at a price of $1.00 per share for gross proceeds of $75,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. · On September 21, 2011, we issued 25,000 shares of common stock to selected accredited investors at a purchase price of $1.00 per share for gross proceeds of $25,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. · On September 28, 2011, we issued 348,218 shares of common stock to selected accredited investors on conversion of debt at $1.00 per share for total principal and interest conversion of $348,218.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. · On September 29, 2011, we issued 50,000 shares of common stock to selected accredited investors at a purchase price of $1.00 per share for gross proceeds of $50,000.The shares were issued upon the exemption provided by Section 4(2) of the Securities Act of 1933, no commissions were paid and a restrictive legend was placed on the shares issued. Issuer Purchases of Equity Securities Not applicable. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion in conjunction with the financial statements and other financial information included elsewhere in this annual report. The following discussion may contain forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in these forward-looking statements. Factors that could cause or contribute to these differences include, but are not limited to, those discussed below and elsewhere in this information statement, particularly in “Risk Factors”. Overview Welicense RHealth Advisor, a medical knowledge platform powering a suite of health applications, including our leading diagnostic module, for global healthcare delivery. The core medical knowledge management system, use of mathematical and statistical bases and business process for the software was invented by our founder and CEO, Dr.Joel Robertson (“Dr.Robertson”), in 2002. NxOpinion, LLC, our predecessor, was formed in 2005 to improve and commercialize the platform. We believe RHealth Advisor is an advanced and powerful global healthcare solution that improves medical outcomes and is uniquely capable of being implemented in a wide range of settings worldwide, from rural health systems to the most sophisticated urban hospital systems. Our software platform employs rich web services allowing mobile technology, personal computer and web interfaces to deliver a powerful suite of healthcare applications. RHealth Advisor’s medical knowledge applications include electronic health records, health tips, reference guide and diagnostic pre-screening that determines the probability of what condition may be afflicting a patient. In addition RHealth Advisor provides the latest treatment options and referral to the appropriate level of care given presenting symptoms based on patient facts, health history, user skill level, geographical location, resources available and other available data. RHealth Advisor’s innovative design and flexibility allows for rapid customization for varied users, including healthcare workers, consumers, nurses, physicians and other health care providers, as well as tailoring for different countries, regions and languages. Recent pilot and development collaborations with Microsoft Corporation and other healthcare technology leaders have demonstrated, in our management’s view, that RHealth Advisor is ready for scaling for commercialization. We believe that RHealth Advisor is a very powerful medical knowledge platform uniquely capable of being implemented in a wide range of settings worldwide, from rural health systems to the most sophisticated urban hospital systems. 22 We are organized to generate revenue by licensing our software platform and modules generally through collaborative efforts with other organizations. License and revenue agreements have been signed with affiliated companies and collaboration partners. These agreements have not yet generated significant revenue for us, but have been issued in anticipation of RHealth Advisor’s commercialization. We expect license fees to be either (a) subscription based or transaction based to vary depending on the RHealth Advisor applications used and the market profile of each prospective customer or (b) result from advertising and sponsorships. Implementation may include a setup fee with respect to the applications and potential integration needs of customers. Merger On May28, 2010, Robertson Global Health Solutions Corporation (“RGHS”) (formerly ASI Technology Corporation (“ASI”)) completed the acquisition of NxOpinion, LLC (“NxOpinion”), previously a privately-owned health care technology licensing company headquartered in Saginaw, Michigan (the “Merger”) pursuant to the terms of an Agreement and Plan of Recapitalization dated May28, 2010 (the “Recapitalization Agreement”). As a result of the Merger, the business of NxOpinion, is now owned by Robertson Health Services, Inc. (“RHS”), our wholly-owned subsidiary. RGHS, together with its wholly-owned subsidiaries, is referred to herein as the “Company”, “we”, “us” or “our”. We experienced a change in control because NxOpinion securityholders owned approximately 90% of the outstanding common stock immediately after the Merger. Further, all members of the executive management of the combined company are from NxOpinion. Therefore, NxOpinion was deemed to be the acquiring company for accounting purposes. Based on the above and in accordance with accounting principles generally accepted in the United States, the Merger was considered to be a reverse acquisition and recapitalization. As a result, the cost of the Merger was measured at the fair value of net assets acquired and no goodwill was recognized. We assumed the debts of NxOpinion and restructured other debts as more fully described in Note 3 to the consolidated financial statements included herein. Overall Performance The Company is considered to be a development stage enterprise.Although some principal operations of marketing and licensing software solutions began during 2009, we have not yet generated any significant revenue.We have incurred significant losses and negative cash flow from operations since inception.Management has plans to generate revenues and to seek additional capital, as described herein.However there can be no assurance additional funds will be available.The accompanying consolidated financial statements do not include any adjustments that would be necessary should we be unable to continue as a going concern and therefore, be required to liquidate our assets and discharge our liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying financial statements. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements. The preparation of these financial statements in accordance with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, we evaluate our estimates, including but not limited to those related to revenue recognition, bad debts, real estate valuation and impairment, stock-based compensation, reverse acquisition accounting, facility exit liability and income taxes.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 23 Historically, our assumptions, judgments and estimates relative to our critical accounting policies have not differed materially from actual results. As a result of the Merger we have had to consider additional significant accounting policies related to real estate, stock-based compensation, reverse acquisition accounting, facility exit liability and income taxes. We believe that, of the significant accounting policies and matters discussed in our consolidated financial statements, the following accounting policies and reporting matters require our most difficult, subjective or complex judgments: Real estate – Real estate previously owned and held for sale included properties acquired through deed in lieu of foreclosure in December 2009. These properties were recorded at the lower of cost or estimated fair value with gain or loss recorded as recovery or additional loan loss. To assist estimating the fair value of these properties based on Level 3 inputs of Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosure management used current and prior appraisals, comparable local sales data and, where applicable, adjustments to reflect the highest and best use of each parcel. Subject to periodic impairment considerations, our policy was to capitalize costs relating to any improvements of properties. Holding costs were charged to expense as incurred. Real estate owned was classified as held for sale in June 2010 when management determined it met the appropriate criteria in ASC 360-10-45. Real estate assets that are expected to be disposed of are valued on an individual asset basis at their carrying amounts, after any impairment adjustments necessary, less estimated costs to sell. All real estate holdings were disposed of in an installment sale with the final payment received in January 2011. Stock-based compensation - We account for share-based compensation in accordance with the provisions of ASC 718, Compensation—Stock Compensation requiring the measurement and recognition of compensation expense for all share-based payment awards made to employees based on estimated fair values. ASC 718 requires the use of subjective assumptions, including expected stock price volatility, forfeitures and the estimated term of each award. If actual results differ significantly from our estimates, stock-based compensation expense and our results of operations could be materially impacted. Reverse acquisition accounting - Under the purchase method of accounting in a business combination effected through an exchange of equity interests, the entity that issues the equity interests is generally the acquiring entity. In some business combinations (commonly referred to as reverse acquisitions), however, the acquired entity issues the equity interests. ASC 805-10-55-12, Business Combinations, requires consideration of the facts and circumstances surrounding a business combination that generally involve the relative ownership and control of the entity by each of the parties subsequent to the Merger. Based on a review of these factors, the Merger with NxOpinion was accounted for as a reverse acquisition pursuant to ASC 805-40 (i.e., RGHS was considered the acquired company and NxOpinion was considered the acquiring company). As a result, RGHS’s assets and liabilities as of May 28, 2010, the date of the Merger closing, have been incorporated into NxOpinion’s (now RHS) balance sheet based on the fair values of the net assets acquired, which equaled the consideration paid for the Merger. Application also requires an allocation of the acquisition consideration to individual assets and liabilities including tangible assets, financial assets, separately recognized intangible assets, and goodwill. We recorded no goodwill in the Merger. Further, the Company’s operating results (post-Merger) include NxOpinion’s operating results prior to the date of closing and the results of the combined entity following the closing of the Merger. Although NxOpinion was considered the acquiring entity for accounting purposes, the Merger was structured so that NxOpinion (now “RHS”) became a wholly-owned subsidiary of RGHS (formerly ASI). In accordance with ASC 805-40-45-2 the historical consolidated financial statements reflect the impact of the change in capital structure that resulted from the Merger as if that capital structure was in place as of April 11, 2005 (date of inception) and for all subsequent periods presented. Accordingly, the accompanying consolidated balance sheet as of September 30, 2010, and the accompanying consolidated statements of stockholders’ equity for the period from April 11, 2005 (date of inception) to September 30, 2011 have been adjusted to reflect the current capital structure of the Company. In financial statements published prior to the Merger, references to the previous capital structure were to members’ capital (deficit) rather than stockholders’ equity (deficit). 24 Facility exit liability – The Company accounts for an unused operating office lease in accordance with ASC 420, Exit or Disposal Cost Obligations and is required to make continuing estimates related to estimated sublease and concession amounts. Income taxes - The Company accounts for income taxes using the asset and liability method, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards at enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company provides a full valuation reserve related to its net deferred tax assets. In the future, if sufficient evidence of an ability to generate sufficient future taxable income in certain tax jurisdictions becomes apparent, the Company may be required to reduce the valuation allowances, resulting in income tax benefits in the consolidated statement of operations.The Company evaluates the realizability of the deferred tax assets and assesses the need for valuation allowance quarterly.The utilization of the net operating loss carry forwards could be substantially limited due to restrictions imposed under federal and state laws upon a change in ownership in the future. There were no significant changes or modification of our critical accounting policies and estimates involving management valuation adjustments affecting our results for the year ended September 30, 2011. For further information on our critical accounting policies, refer to Note 2 to our consolidated financial statements. Comparison of Operating Results for the Year Ended September 30, 2011 compared to the Nine Months Ended September 30, 2010 Revenues – Revenues generated during the year ended September 30, 2011 totaled $217,416.This consists of $10,000 of implementation fees for regionalization work completed during the year and $207,416 of deferred revenue recognized as earned during the year.No revenues were generated during the nine months ended September 30, 2010.The additional revenue recognized in the inception to date column related to a one time development collaboration agreement with Microsoft Corporation.This revenue is not related to the planned commercialization of the Company's product and is not expected to recur in the future. Product and content development expenses – Product and content development costs consist primarily of personnel costs and technology consulting costs. Personnel costs related to product and content development were $460,294 for the year ended September 30, 2011 and $400,941 for the nine months ended September 30, 2010. The relative decrease was primarily due to a decrease in non-cash stock-based compensation and to a decreased allocation of employee time spent on product and content development. Technology consulting costs were $409,635 for the year ended September 30, 2011 and $27,768 for the nine months ended September 30, 2010.The increase was due primarily to the utilization in 2011 of a technology consulting firm for implementation management and application design and development. Product and content development personnel costs included non-cash stock based compensation costs of $59,602 for the year ended September 30, 2011 and $63,155 for the nine months ended September 30, 2010 resulting from grants of options under the 2010 Incentive Plan. Our product and content development costs vary period to period due to the timing of projects, the availability of funds for research and development and the timing and extent of use of outside consulting firms and collaborations with development partners. Based on current plans and staffing, we expect fiscal year 2012 product and content development costs to be comparable to expenditures during 2011. Selling, general and administrative expenses – These costs consist primarily of personnel costs, administrative consulting fees and professional fees. Personnel costs related to selling, general and administrative activities were $1,261,637 for the year ended September 30, 2011 and $724,220 for the nine months ended September 30, 2010. The relative increase was primarily due to an increase in non-cash stock-based compensation and an increased allocation of employee time spent on general and administrative activities.Consulting fees were $110,375 for the year ended September 30, 2011 and $53,875 for the nine months ended September 30, 2010.The relative increase resulted from SEC and administrative consulting work. Professional fees related to selling, general and administrative activities were $197,945 for the year ended September 30, 2011 and $418,392 for the nine months ended September 30, 2010. The decrease in professional fees resulted from approximately $267,000 of legal costs reported in the prior year associated with the Merger. 25 Selling, general and administrative personnel costs included non-cash stock based compensation costs of $596,751 for the year ended September 30, 2011 and $245,447 for the nine months ended September 30, 2010 resulting from grants of options under the 2010 Incentive Plan. We may expend additional resources on marketing and licensing our products in future periods and hire additional personnel which may increase selling, general and administrative expenses. Impairment expense - As discussed in Note 5 and 14 of the consolidated financial statements included herein, we reported $1,548,375 of asset impairment expense for the nine months ended September 30, 2010 to reduce the carrying value of real estate reclassified as held for sale in June 2010. There was no comparable impairment expense during the fiscal year ending September 30, 2011. Other income (expenses) – Net other expense of $119,448 included $153,874 of interest expense for the year ended September 30, 2011 of which $27,003 was non-cash accretion and other interest related expenses. Net other expenses of $301,121 included $299,080 of interest expense for the nine months ended September 30, 2010 of which $206,842 was non-cash accretion and other interest related expenses. Net loss – Our net loss for the year ended September 30, 2011 was $2,808,403 compared to a net loss of $3,735,431 for the nine months ended September 30, 2010. The decreased loss was primarily due to the non-cash impairment expense for real estate recorded in the prior year, and was also impacted by a decrease in non-cash accretion and offset by an increase in personnel costs for non-cash stock-based compensation and an increase in revenues over the prior year. Liquidity and Capital Resources At September 30, 2011, we had cash and equivalents of $90,585 compared to $40,976 at September 30, 2010.Net cash used by operating activities was $1,451,403 during the year ended September 30, 2011, compared to $666,709 used by operating activities for the nine months ended September 30, 2010.The current period net cash used by operating activities included the net loss of $2,808,403 reduced by $656,353 of non-cash stock-based compensation costs and $32,832 of non-cash interest and other non-cash expenses. Other changes providing cash from operating activities included a $891,701 increase in accounts payable and accrued expenses and $94,772 increase in accrued interest. Until the company can begin to generate revenue, we expect continued cash operating deficits. Cash in the amount of $543,747 was received from the sale of land during the year ended September 30, 2011. Our principal source of liquidity at September 30, 2011 consisted of cash of $90,585. We have no other unused sources of liquidity at this time. Management expects that given the current rate of expenditures it will require approximately $2,200,000 to meet operating requirements for the next twelve months. We also have principal amounts due on debt of $1,226,124 due in the next twelve months. The Company may also elect to expand its business activities by hiring additional personnel or expanding its marketing or other activities. Some of the required funds may be generated from future revenues or from renegotiating debt arrangements although there is no assurance any debt payments can be restructured.Management is actively seeking opportunities for debt or equity financing to meet cash requirements for the next twelve months.Should additional funds not be available, we will be required to curtail or scale back operations.Failure to obtain sufficient capital could have a material adverse affect on our Company. Effects of Inflation We do not believe that inflation has had a material impact on our business, revenues or operating results during the periods presented. Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements during the period ended September 30, 2011, or subsequently thereto, that we believe are of potential significance to our financial statements. 26 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required by this item begin on page F-1 with the index to financial statements followed by the financial statements. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There have been no disagreements or any reportable events requiring disclosure under Item304(b) of Regulation S-K. ITEM 9A. CONTROLS & PROCEDURES Attached as exhibits to this Form 10-K are certifications of our President (“Principal Executive Officer” or “PEO”) and Chief Accounting Officer (“Principal Financial Officer” or “PFO”) that are required in accordance with Rule 13a-14 of the Exchange Act. This “Controls and Procedures” section includes information concerning the controls and controls evaluation referred to in the certifications. Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures (as defined in Rules 13(a)-15(e) and 15(d)-15(e)) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) are designed to ensure that (1) information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms; and (2) that such information is accumulated and communicated to management, including the principal executive officer and principal financial officer, to allow timely decisions regarding required disclosures. There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of controls and procedures. Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their control objectives. At the conclusion of the period ended September 30, 2011, we carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer (our PEO) and our Chief Financial Officer (our PFO), of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon that evaluation, the PEO and PFO concluded that our disclosure controls and procedures, as defined in Rule 13a-15(e) of the Exchange Act, were not effective at the reasonable assurance level due to the existence of a known material weakness in our internal control over financial reporting, as discussed below. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for our Company. We maintain internal control over financial reporting designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles in the United States of America. Internal control over financial reposting includes those policies and procedures that (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of our Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with authorizations of management and directors of our Company; and (iii) provide reasonable assurance regarding prevention and timely detection of unauthorized acquisition, use, or disposition of company assets that could have a material effect on the financial statements. 27 Management conducted an assessment of the effectiveness of our internal control over financial reporting as of September 30, 2011, using criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). This assessment included evaluation of elements such as the design and operating effectiveness of key financial reporting controls, process documentation, accounting policies, and our overall control environment. Management’s assessment is supported by testing and monitoring performed by our finance personnel of the operational effectiveness of our internal control. Based on this assessment, management identified a material weakness in our internal control over financial reporting: our Chief Financial Officer was responsible for initiating transactions, had custody of assets, recorded and reconciled transactions and prepared our year end financial reports without the sufficient segregation of conflicting duties normally required for effective internal control.In light of this material weakness management concluded that our internal control over financial reporting was not effective. Due to our small size and limited resources it is difficult to segregate these functions until the company grows and can afford additional accounting and finance personnel. Management has concluded that with certain management and audit committee oversight controls that are in place and the use of an outside SEC and GAAP consultant for each period closing, the risks associated with the lack of segregation of duties is not sufficient to justify the costs of adding additional personnel at this time. Management has also taken steps to improve the oversight process relating to disbursements and for higher Board review of quarterly and annual reports. Management will periodically reevaluate this situation. Inherent Limitations on Effectiveness of Controls Our management, including the PEO and PFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions of deterioration in the degree of compliance with policies or procedures. Changes In Internal Control Over Financial Reporting No change in our internal controls over financial reporting occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION Not applicable. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers Set forth below is information concerning our executive officers and directors at December 20, 2011: Name Age Position(s) Director Since Joel C. Robertson 59 Director, Chairman, President and Chief Executive Officer May 2010 Melissa A. Seeger 38 Chief Financial Officer, Treasurer and Secretary Gerald L. Ehrens 72 Director September 2005 Peter J. Perkinson 68 Director July 2010 28 There are no arrangements or understandings between our company and any other person pursuant to which he was or is to be selected as a director, executive officer or nominee. The factual information below for each director and for each executive officer has been provided by that person. The particular experience, qualifications, attributes or skills that led our Board of Directors to conclude that each director should serve on our Board, in light of our business and structure, was determined by our Board. Joel C. Robertson, Pharm.D., has been a director since May 28, 2010 when he was also appointed Chairman of the Board, President and Chief Executive Officer; Dr. Robertson is a businessman, author and specialist in neuropharmacology. An internationally recognized clinician, he is also a bestselling author, lecturer, consultant and founder of Robertson Research Institute, a non-profit company formed in 2002 to develop the search engine underlying the Company’s technology. He formed Robertson Health Services, Inc. (RHS, formerly NxOpinion) in 2005 to assemble data and commercially exploit the developed software and he served as the sole manager of NxOpinion from its inception in 2005 until May 28, 2010.Dr.Robertson has extensive background and experience in the creation of new and innovative programs. He received national acclaim for his creation of a chemical dependency and psychiatric sub-acute care facility, has consulted with over 30 inpatient/outpatient chemical dependency and psychiatric facilities, and opened and administered two inpatient and three outpatient and day care facilities. We believe Dr. Robertson is well-qualified to serve as a director of the Company due to his invention of the Company’s core technology and his longstanding leadership in guiding our technology to market.Dr. Robertson’s vision to improve the global delivery and access to health care services and information is at the core of our Company’s mission. Melissa A. Seeger, CPA, was appointed Chief Financial Officer, Treasurer and Secretary on May 28, 2010 and was Controller at RHS and its affiliated companies from November 2008 to the May 28, 2010 Merger. She has over 12years of public accounting experience with an emphasis on private company consulting and taxation. She has a Bachelor of Administration degree from Saginaw Valley State University, and became a Certified Public Accountant in the State of Michigan in 1998. From 1996 to 2008, Ms.Seeger was employed by Yeo & Yeo, Certified Public Accountants, commencing as a staff accountant and advancing to the position of senior manager. Gerald L. Ehrens has been a self-employed private investor since 1994. From 1992 to 1994 he was Chief Operating Officer of Inamed Corp., a Nasdaq medical device company. Previously he held senior executive positions at E.I. Dupont and Union Carbide with his last position at Union Carbide in 1992 being Vice President of New Business Development. In 1996, he was appointed as a director of unlisted publicly owned Commercial Bank of Nevada and served until its sale through merger to a NYSE bank group in June 1998. He also served as a director of SouthwestUSA Bank and its parent SouthwestUSA Corporation from June 2003 to February 2006. Mr. Ehrens received a BS in Chemical Engineering from Princeton University in 1961 and a MS in Industrial Administration from George Washington University in 1965. We believe that Mr. Ehrens is well-qualified to serve as a director due to his extensive experience in business management and leadership.Mr. Ehrens’ specialized experience in business development and operations is a tremendous asset to the Company given its current state of development. Peter J. Perkinson has been an investor in and a consultant to real estate and business projects since retiring as Executive Vice President and CFO of Van Camp Seafood in 1991.From 2006 to May 28, 2010, he was a consultant to NxOpinion, LLC (now Robertson Health Services, Inc., a wholly-owned subsidiary of the Company). Mr.Perkinson has over 13years of experience in senior financial management positions both in the U.S. and abroad, including positions as Senior Vice-President and Chief Financial Officer, primarily in consumer products related companies. Past employers include Procter & Gamble, Tambrands and Chicken of the Sea (Van Camp Seafood). 29 We believe that Mr. Perkinson is well-qualified to serve as a director due to his extensive experience in senior financial management, including his past experience as a chief financial officer of a publicly traded company.Mr. Perkinson’s experience is particularly helpful to the Company in finance, accounting and compliance matters. Stockholder Recommendations for Director Nominations We have no nominating committee of the Board of Directors and no formal procedure for director nominations. Accordingly, there has been no change in the procedures by which security holders may recommend nominees to our board of directors during the year ended September 30, 2011. Committees of the Board of Directors We have a separately designated standing Audit Committee, currently consisting of Mr. Ehrens and Mr. Perkinson. We believe both members are independent under the standards discussed in Item 13 below and that Mr. Perkinson qualifies as an “Audit Committee Financial Expert,” as defined by Regulation S-K. Code of Ethics We have adopted a code of ethics that applies to our principal executive officer, principal financial officer and principal accounting officer or persons performing similar functions (as well as our other employees and directors). A copy of the Code Ethics for Senior Officers is posted on our Internet site at www.robertsonhealth.com. In addition, a copy will be provided without charge to any person upon request. Requests for copies of our Code of Ethics for Senior Officers should be sent by mail to Corporate Secretary at Robertson Global Health Solutions Corporation, 4215 Fashion Square Blvd., Suite 3, Saginaw, Michigan 48603. Requests may also be made by calling the Company at (989) 799-8720. In the event we make any amendments to, or grant any waivers of, a provision of the Code Ethics for Senior Officers that applies to the principal executive officer, principal financial officer, or principal accounting officer that requires disclosure under applicable SEC rules, we intend to disclose such amendment or waiver and the reasons therefore on a Form 8-K or on our next periodic report. Section16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 (the “Act”) requires the Company’s officers, directors and persons who own more than 10% of a class of the Company’s securities registered under Section 12(g) of the Act to file reports of ownership and changes in ownership with the Securities and Exchange Commission (“SEC”). Officers, directors and greater than 10% stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Based solely on a review of copies of such reports furnished to the Company and written representations that no other reports were required during the year ended September 30, 2011, the Company believes that all persons subject to the reporting requirements pursuant to Section 16(a) filed the required reports on a timely basis with the SEC, with the following exceptions.Mr. Perkinson filed a Form 4 five months late in connection with the receipt of non-qualified employee stock options and a Form 4 four days late in connection with the conversion of debt to common stock.Mr. Ehrens filed a Form 4 three days late in connections with the conversion of debt to common stock. ITEM 11. EXECUTIVE COMPENSATION Compensation of our Named Executive Officers At September 30, 2011, we identified Joel C. Robertson and Melissa A. Seeger as our named executive officers, both were appointed executive officers of the Company effective with the NxOpinion Merger on May 28, 2010. Our named executive officers for fiscal 2012 could change, as we may hire or appoint new executive officers. 30 Summary Compensation Table The following table sets forth certain summary information with respect to the total compensation paid to the named executive officers during the year ended September 30, 2011 and our transition period ended September 30, 2010: All Other Option Compensation Name and Reporting Salary (1) Bonus Awards (3) Total Principal Position Period Joel C. Robertson, Chairman, President and Chief Executive Officer (PEO) Year Ended September 30, 2011 $ $
